By the Court,
Smith, J.
In this case the sureties in the recog-1 aizance for the appearance of the defendant below, to'answer to *386the indictment found against him, and not to depar.t the court without leave, were called as witnesses by the defendant, to prove, among other things, the previous unchaste character of the female alleged to have been seduced. This was a proper and material subject of inquiry. The witnesses were both objected to by the counsel for the prosecution, on the ground of interest, and the objection was sustained by the court. This, we have no doubt was erroneous. The liability of the witness was not at all affected by the result of the trial. The condition of his recognizance was, not to pay the fine, or to perform or endure the sentence, but for the appearance of the defendant. Without his appearance a trial need not be had. But it was shown by the record that he did appear in his own proper person, and submitted to a trial. He was then under the control, and in the custody of the court. There is no doubt that the court below erred in excluding the witness,
. and the judgment must for that reason be reversed. Here was no such direct, immediate interest in the event of the suit, as to disqualify the witness. The defendant did not attempt an appearance by attorney, but was personally present in court. Without default of the defendant there could be no liability upon the recognizance. His conviction or acquittal upon the trial could not, therefore, affect the legal liability of the sureties in the recognizance. 1 Greenlf. Ev. §§ 366, 403, 408, 409; 1 Phil. Ev. 81, and cases there cited; Smith vs. Prager, 7 T. R. 60; Peake's Cases, 124.
Judgment reversed, and venire de novo.